DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claim 2, 7-10, and 12-13 are cancelled. 
Claim 1, 3-6, 11, and 14-15 are pending. 
This is a final office action with respect to Applicant amendments filed 6/2/2022. 

Response to Arguments
                                                                                                                                                                                                        
35 USC 101
Applicant's arguments filed 6/2/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejections are maintained. 

Applicant argues on page 7

Accordingly, the communication system is improved, namely, it becomes easier to display the setting information for setting the second communication between the first communication device and the second communication device of the respondent of the first answer that satisfies the predetermined condition by using the key word extracted by applying the natural language processing and the personal information databa'3e storing, on a per user basis, a user identifier, a key word representing a skill of the user, and setting infom1ation for setting second communication. Therefore, amended claim 1 amounts significantly more than the judicial exception, and claim 1 is directed toward eligible subject matter.

Examiner respectfully disagrees. 

The Applicant merely restates claim language and states that this is an improvement to a communication system. The Applicant has not shown how this is an improvement. In addition, the claims nor the specification state that a communication system is improved. In addition, the claims are not solving a technical problem but a business problem. Page 1-2 of the Applicant’s specification talk about the business problem of searching for a candidate who will likely answer a question and performing additional communications with the candidate. Improving communications with someone is a business problem and not a technical problem. A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
In addition, the claims limitations do not need a computer to perform the limitations. A user is able to create questions and based on the keywords in the questions which relate to a skill, find respondents to answer them. A user can look up respondent’s personal information and determine setting information. A user can determine if a respondent’s answer satisfy a condition, and determine to have further communication with the respondent based on setting information. The computer system seen here (i.e. computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

In addition, the Applicant has amended the claims to add more general purpose computer components such as adding a transceiver. Amending to include a transceiver is merely adding general purpose computer components post-hoc to an abstract idea. These components merely automate the abstract idea which is a manual process as well. The courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 11, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), Claims 1 and 3-15 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1, 3-6, 11, and 14-15 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 14 and 15 recite the limitations of 






storing, on a per user basis, a user identifier, a key word representing a skill of the user, and setting information for setting second communication, to receive a first message representing a question from a questioner, extract  a key word representing a skill of a respondent by parsing the message by applying natural language processing; search  for a user identifier of the respondent based on the extracted key word, and retrieve one or more user identifiers of one or more candidates for the respondent to the question; perform a first communication to obtain one or more second messages representing one or more answers to the question  to display the first message representing the question and the obtained one or more second messages representing the one or more answers; and select from the obtained one or more second messages representing the one or more answers, a third message representing a first answer satisfying a predetermined condition, and wherein. in response to selecting the third message representing the first answer satisfying the predetermined condition retrieve the setting information for setting the second communication additionally display the setting information for setting the second communication  the respondent of the first answer that satisfies the predetermined condition separately from the first communication.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claims language encompasses a user being able to create questions and based on the keywords in the questions which relate to a skill, find respondents to answer them, looking up respondent’s personal information and determining setting information, determining if a respondent’s answer satisfy a condition, and determining to have further communication with the respondent based on setting information.  Inputting/making questions, searching for respondents, and communicating with respondents has been done way before the technological age.  

The claims also deal with interactions between respondent and questioners (See figures 12-15 in applicant’s drawings) as well as scheduling (See figure 16) which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, transceiver, system, display device, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the other items that are displayed such as a feedback message or contact information. (See claims 6 and 11). 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, processor, and memory
Claim 14 recites method, however method is not considered an additional element. 
Claim 14 and 15 also recite communication system
Claim 15 recites non-transitory computer readable medium and processor. 
Claims 1, 14, and 15 also state display device and database
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen on page 25.   
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, Claims 1, 3-6, 11, and 14-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure

	Kopikare et al. (20180308113) Discloses systems and methods that allow a user to easily create an electronic survey by simply including a survey system as a party in a communication (e.g., an email address associated with a survey system being included in a meeting invite)

	Liss et al. (20180089627) Discloses a system and method for advanced candidate screening. The system may receive a candidate resume comprising candidate identifying information and candidate skills. The system may retrieve defined skills and generated a parsed skill by parsing the candidate resume to determine the candidate skills matching the defined skills. The system may retrieve skill questions corresponding to the parsed skills and generate a candidate assessment document comprising the skill questions corresponding to the parsed skills.

	Boring et al. (20150278768) Discloses system that includes a network-connected server, a computer processor operating in the server, a data repository coupled to the server, a computerized appliance connected to the network, executing a browser program, and operable by an interviewer, coded instructions executing on the processor, information regarding a job to be filled stored in the data repository, the information comprising skills required for the job and preprogrammed questions associated with each skill required for the job, and information regarding a candidate for the job to be filled stored in the data repository. The instructions provide for distributing the one or more questions associated with each skill to the user acting as the interviewer, enabling the user to ask the questions of the candidate present with the interviewer and to record the candidate's responses.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683